Motion Granted; Abatement Order filed August 12, 2014




                                      In The

                    Fourteenth Court of Appeals
                                   ____________

                              NO. 14-14-00183-CR
                                ____________

           EX PARTE EDWIN MAURICIO GUEVARA, Appellant

                                        V.

                       THE STATE OF TEXAS, Appellee


                    On Appeal from the 185th District Court
                             Harris County, Texas
                       Trial Court Cause No. 1333185-A

                             ABATEMENT ORDER

      The trial court failed to submit findings of fact and conclusions of law on the
denial of appellant’s application for writ of habeas corpus. Article 11.072, section
7(a) of the Texas Code of Criminal Procedure requires the trial court to make
written fact findings and conclusions of law when denying application for writ of
habeas corpus unless the court denies the application as frivolous. Tex. Code
Crim. Proc. Ann. art. 11.072 § 7(a). The statute is mandatory and the proper
procedure to correct the error is to abate the appeal and direct the trial court to
make the required findings and conclusions. See Ex parte Enriquez, 227 S.W.3d
779, 784 (Tex. App.—El Paso 2005, pet. ref’d). The State filed a motion to abate,
which is granted.

      Accordingly, the trial court is directed to reduce to writing its findings of
fact and conclusions of law on the denial of appellant’s application for writ of
habeas corpus and have a supplemental clerk’s record containing those findings
filed with the clerk of this Court within 30 days of the date of this order.

      The appeal is abated, treated as a closed case, and removed from this Court’s
active docket. The appeal will be reinstated on this Court’s active docket when the
trial court’s findings and recommendations are filed in this Court. The Court will
also consider an appropriate motion to reinstate the appeal filed by either party.



                                       PER CURIAM